NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  FLORA S. LEYGA,
                  Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2012-7166
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-3290, Judge Donald L. Ivers.
                ______________________

              Decided: November 6, 2013
               ______________________

    FLORA S. LEYGA, of San Juan, Cainta Rizal, Philip-
pines, pro se.

    DAVID S. SILVERBRAND, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were STUART F. DELERY,
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and STEVEN J. GILLINGHAM, Assistant Director. Of
counsel on the brief were MICHAEL J. TIMINSKI, Deputy
Assistant General Counsel, and CHRISTINA L. GREGG,
2                                         LEYGA   v. SHINSEKI



Attorney, United States Department of Veterans Affairs,
of Washington, DC.
                ______________________

      Before NEWMAN, CLEVENGER, and REYNA, Circuit
                      Judges.
PER CURIAM.
    Flora S. Leyga appeals from a memorandum decision
of the United States Court of Appeals for Veterans Claims
(“Veterans Court”) which affirmed a decision of the Board
of Veterans’ Appeals (“BVA”) denying her claims for
service-connected death benefits, accrued benefits, and a
non-service connected death pension for her deceased
husband. Leyga v. Shinseki, No. 10-3290 (Vet. App. Oct.
25, 2011). Because this appeal involves only findings of
fact and the application of settled law to these facts, we
are without appellate jurisdiction and we accordingly
dismiss.
     Manuel O. Leyga—Ms. Leyga’s deceased husband—
served in the Philippine Army and recognized guerilla
service. Mr. Leyga’s service records on file at the Nation-
al Personnel Records Center detail his military service as
follows: “Missing status from August 1, 1942, to October
15, 1942, and from December 3, 1944, to January 8, 1945;
recognized guerilla service from January 9, 1945, to July
10, 1945; and Regular Philippine Army service from July
11, 1945, to February 16, 1946.” Id. Mr. Leyga died of
bronchogenic carcinoma in 1975. Id.
    In 2007, Mr. Leyga’s widow filed claims for (1) service-
connected death benefits; (2) accrued benefits; and (3)
non-service-connected death pension benefits. In support
of her claims, Ms. Leyga indicated that her deceased
husband had been a prisoner of war (“POW”) between
1942 and 1943. Id. The Veterans Administration (“VA”),
after reviewing Mr. Leyga’s service records, determined
that he had not been a POW, and subsequently denied his
LEYGA   v. SHINSEKI                                       3


widow’s claims. Id. The BVA on appeal affirmed the VA’s
decision and denied Ms. Leyga’s subsequent request for
reconsideration. On appeal from the BVA, the Veterans
Court found that (1) Ms. Leyga was not entitled to ser-
vice-connected death benefits because the evidence did
not support her claim that Mr. Leyga had been a POW,
and even if Mr. Leyga had been a POW, bronchogenic
carcinoma is not presumptively service-connected for
POWs; (2) Ms. Leyga was not entitled to accrued benefits
because her application was untimely under 38 U.S.C. §
5121(c); and (3) Ms. Leyga was not entitled to a non-
service-connected death pension because Mr. Leyga did
not have qualifying service under 38 U.S.C. § 107(a).
Ms. Leyga appeals the decision of the Veterans Court.
    This Court’s review of Veterans Court decisions is
strictly limited by statute. Under 38 U.S.C. § 7292(a), we
may review “the validity of a decision of the [Veterans]
Court on a rule of law or of any statute or regulation . . .
or any interpretation thereof (other than a determination
as to a factual matter) that was relied on by the [Veter-
ans] Court in making the decision.” We review a statuto-
ry interpretation by the Veterans Court de novo. Cayat v.
Nicholson, 429 F.3d 1331, 1333 (Fed. Cir. 2005). Howev-
er, we may not review findings of fact or application of
law to the facts, except to the extent that an appeal
presents a constitutional issue. 38 U.S.C. § 7292(d)(2).
     Ms. Leyga contests the Veterans Court’s finding that
her husband had never been a POW. Brief for Appellant
at 1. Contrary to Ms. Leyga’s assertion, however, this
finding did not involve the validity or interpretation of a
statute or regulation, but instead reflected the Veterans
Court’s weighing of the evidence. Applying the law to the
facts, the Veterans Court additionally found that even if
Mr. Leyga had been a POW, bronchogenic carcinoma is
not a disease for which a presumptive service connection
for former POWs is established under 38 C.F.R. § 3.309(c).
Ms. Leyga does not challenge the Veterans Court’s inter-
4                                        LEYGA   v. SHINSEKI



pretation of 38 C.F.R. § 3.309(c), but only its application
to the facts of her case. We may not review these types of
challenges. 38 U.S.C. § 7292(d)(2).
    Ms. Leyga also asserts that her constitutional rights
were violated. Brief for Appellant at 1. According to Ms.
Leyga, affidavits produced by the Armed Forces of the
Philippines support her claim that her husband had been
a POW and are binding on the United States government.
Id. Ms. Leyga’s contention is once again aimed at the
Veterans Court’s weighing of the evidence regarding her
husband’s POW status and fails to present a genuine
constitutional issue.
    Although Ms. Leyga does not explicitly contest the
remaining issues decided by the Veterans Court on ap-
peal, we note that these issues are also not within our
appellate jurisdiction. First, the Veterans Court deter-
mined that Ms. Leyga was not entitled to accrued benefits
under 38 U.S.C. § 5121(c) because her application was
untimely. The Veterans Court explained that 38 U.S.C. §
5121(c) requires that claims be filed within one year of a
veteran’s death, and found that Ms. Leyga filed her claim
32 years after her husband’s death. Id. Applying the law
to the facts, the Veterans Court thus affirmed the BVA’s
denial of accrued benefits. Id. We have no jurisdiction to
review the Veterans Court’s application of law to the facts
here. 38 U.S.C. § 7292(d)(2).
    Second, the Veterans Court determined that Ms.
Leyga was not entitled to a non-service-connected death
pension because Mr. Leyga did not have qualifying U.S.
military service under 38 U.S.C. § 107(a). The Veterans
Court once again applied the law to the facts and found
that under 38 U.S.C. § 107(a), Mr. Leyga’s service in the
Philippine Army and guerilla service did not qualify as
active military service for the purpose of collecting non-
service-connected benefits. Id. Again, we have no juris-
LEYGA   v. SHINSEKI                                      5


diction to review the Veterans Court’s application of law
to the facts of this case. 38 U.S.C. § 7292(d)(2).
    Because Ms. Leyga’s appeal implicates only findings
of fact and the application of law to facts and raises no
constitutional issue, we are without appellate jurisdiction
and we accordingly dismiss.
                      DISMISSED
                          COST
   Each side shall bear its own costs.